Citation Nr: 0427733	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-06 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $3,019.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from March 1973 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Committee on Waivers and Compromises (Committee) at the VA 
Regional Office (RO) in Nashville, Tennessee.  In that 
decision, the Committee denied the veteran's claim of waiver 
of recovery of an overpayment of improved pension benefits in 
the amount of $3,019 on the basis that doing so would not be 
against the principles of equity and good conscience.  The 
Board remanded the claim to the Committee in August 2003 for 
consideration of additional issues.  The Committee has 
addressed the issue raised by the Board in the August 2003 
remand, continued the denial of the claim, and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran was overpaid a total of $3,019 of improved 
pension benefits based on his failure to report income 
received in the year 1998.

2.  VA bears minimal fault with creation of the overpayment 
by not following up on vague statements by the veteran 
indicating possible sources of income for the year 1998 but 
properly relied upon the veteran's certified statements of 
income in generating his monthly awards for 1998; there is no 
evidence that VA issued a decision in 1999 waiving recovery 
of overpayment of pension payments for the year 1998.

3.  There is insufficient evidence of record to support a 
finding of fraud, misrepresentation, or bad faith by the 
veteran.

4.  The veteran is primarily at fault for the creation of the 
overpayment by failing to report income received in 1998, 
which included wages and unemployment benefits, and accepting 
his pension benefits which he knew, or should have known, was 
based upon his underreporting of income.

5.  VA's recovery of overpaid improved pension benefits in 
the amount of $3,019 would not result in the veteran being 
unable to provide for his family's basic necessities as he 
has sufficient monthly household income to provide for such 
necessities.

6.  Recovery of the overpayment would tend to nullify the 
objective for which the pension program was intended.

7.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on VA benefits.


CONCLUSIONS OF LAW

1.  The overpayment of improved pension benefits in the 
amount of $3,019 was validly created.  38 U.S.C.A. § 
5112(b)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2003).

2.  Recovery of an overpayment of improved pension benefits 
in the amount of $3,019 would not be against the principles 
of equity and good conscience.  38 U.S.C.A. §§ 1503, 1521, 
5302(c), 5107(b) (West 2002); 38 C.F.R. §§ 1.962(b), 1.965(b) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is not responsible for an 
alleged $3,019 overpayment of improved pension benefits on 
the basis that the Committee issued a decision in 1999 him 
waiving recovery of such overpayments.  On this basis, he 
asserts that the debt has not been validly created.  
Alternatively, he argues that, even if the debt was validly 
created, he is entitled to waiver of recovery based upon 
principles of equity and good conscience.  As preliminary 
matter, the Board notes that the notice and duty to assist 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) do not apply to a claim for waiver of recovery of 
overpayment as these types of claims are subject to separate 
notice and development provisions.  Barger v. Principi, 16 
Vet. App. 132 (2002).  

Nonetheless, the Board notes that due process principles have 
been observed in this case by requesting the veteran to 
provide evidence and/or information necessary to substantiate 
his claim.  The Committee has obtained from the veteran a 
Financial Status Report (FSR), VA Form 21-5655, to help 
decide the issue of whether waiver of recovery would be 
consistent with the principles of equity and good conscience.  
The Committee has also advised the veteran that the claims 
folder does not contain evidence of 1999 letter granting 
waiver of recovery of the amount in question as claimed by 
the veteran.  The veteran has not produced such a document 
and, as addressed below, the Board finds no basis to believe 
that such a document ever existed.  Otherwise, the veteran 
has conceded that the income sources and figures relied upon 
by the Committee as establishing the overpayment is correct.  

Briefly summarized, the veteran filed an application for 
pension benefits by means of a VA Form 21-526 received in 
December 1997.  At this time, he denied having any employment 
wages for the last year and further denied any sources of 
income or assets for both himself and his wife.  A VA 
examination report dated March 1998, however, reflected his 
report of odd jobs in 1997 as well as a 5-month period of 
work with Brinca Coatings.  He further reported having signed 
up for unemployment benefits in December 1997.

In March 1998, the RO initially denied the veteran's claim of 
entitlement to non-service connected pension on the basis of 
medical ineligibility.  In July 1998, the RO granted 
entitlement to pension benefits based upon a difference of 
opinion.

On August 4, 1998, the RO contacted the veteran's spouse and 
confirmed her receipt of benefits from the Social Security 
Administration (SSA) in the amount of $317 since January 
1998.

On August 8, 1998, the RO issued the veteran an award letter 
which stated that, effective January 1, 1998, he was entitled 
to $751.00 in monthly pension benefits.  This award was based 
upon the veteran's report of 1) $0 income from earnings, 
Social Security, retirement and other sources for himself; 2) 
$317 of monthly SSA benefits and $0 from earnings, retirement 
and other sources for his wife; and 3) $0 income from 
earnings, Social Security, retirement and other sources for 
his dependent child.  His award was to be amended on 
September [redacted], 1998 when his dependent child turned 18 years of 
age.  At this time, he was advised that "your pension rate 
depends on your income and the number of dependents."  His 
responsibilities were emphasized as follows:

Your Responsibility

You should tell us right away if any one of 
the following happens:  

?	your family income changes
?	you gain or lose a dependent
?	your net worth increases (cash, bank 
accounts, investments, and real estate 
except your home)
?	you move
?	you and your spouse separate

(emphasis original).

In January 1999, the veteran returned a VA Form 21-0517 
(Improved Pension Eligibility Verification Report (Veteran 
with Children)) (EVR).  At that time, he reported receiving 
monthly income of $700 for the year 1998 in both the SSA and 
gross wages from employment lines with a handwritten notation 
of "approx. VA" as to both items.  His spouse's only source 
of income was $321 per month in SSA benefits.  He denied any 
other forms of household income or assets.  However, he gave 
a positive answer to question 5 indicating that either 
himself or his spouse received wages or were employed for a 
period of time in 1998.

On February 4, 1999, the RO attempted to contact the veteran, 
but was only able to talk to his spouse.  She indicated 
having filled out the EVR for the veteran and that the only 
income received by the veteran in the year 1998 consisted of 
$700 of monthly VA benefits.

On February 9, 1999, the RO issued the veteran an award 
letter which stated that, effective December 1, 1998, he was 
entitled to $761.00 in monthly benefits.  This award was 
based upon the veteran's report of 1) $0 income from 
earnings, Social Security, retirement and other sources for 
himself; 2) $3852 of yearly SSA benefits and $0 from 
earnings, retirement and other sources for his wife; and 3) 
$0 income from earnings, Social Security, retirement and 
other sources for his dependent child.  His award was to be 
amended on September [redacted], 2000 to $637 per month.  At this 
time, he was advised as follows:

Your rate of VA pension depends on total 
"family" income which includes your income 
and that of any dependents.  We must adjust 
your payments whenever this income changes.  
You must notify us immediately if income is 
received from any source other than that shown 
above.  You must also report any changes in 
the income shown above.  Your failure to 
promptly tell VA about income changes may 
create an overpayment which will have to be 
repaid.

The veteran's EVR returned in January 2000 revealed the only 
source of household income in 1999 to be that of his spouse's 
$328 of monthly SSA benefits.  He denied any other sources of 
income or assets, and claimed $5,000 in medical expenses.

On February 2, 2000, the RO issued the veteran an award 
letter which stated that, effective December 1, 1999, he was 
entitled to $780.00 in monthly benefits.  This award was 
based upon the veteran's report of 1) $0 income from 
earnings, Social Security, retirement and other sources for 
himself; 2) $3936 of yearly SSA benefits and $0 from 
earnings, retirement and other sources for his wife; and 3) 
$0 income from earnings, Social Security, retirement and 
other sources for his dependent child.  His award was to be 
amended on September [redacted], 2000 to $653 per month.

In February 2001 it was discovered that the veteran had 
received wages of $851.25 and unemployment benefits of $2,134 
in the year 1998.  The veteran has since verified these 
sources of income as well as the accuracy of the amounts.  
This previously unreported income led to an overpayment of 
3,019 in pension benefits for the year 1998.

In pertinent part, the veteran submitted an FSR in December 
2001 wherein he reported his only source of income as $674 in 
monthly pension benefits, and his spouse's only source of 
income as $341 in monthly SSA benefits.  His average monthly 
expenses included $275 for rent or mortgage, $150 for food, 
$85 for utilities and heat, $25 for water, $50 for heat, $49 
for insurance, and $85 for phone service.  He also paid $75 
per month on an installment contract for a television with a 
remaining balance of $837, $110 for a car loan with a 
remaining balance that is unclear, and $75 per month for a 
debt of $910.90 that had a remaining balance of $481.55.  He 
had a $125 balance in his checking account, and a $5 balance 
in his savings account.  He had no assets beyond a 1991 
Pontiac vehicle.

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
veteran has conceded the source of income leading to the 
overpayment in question.  He avers that he reported these 
sources of income in an April 1998 Notice of Disagreement 
(NOD) and that, in 1999, he was sent a letter from the RO 
waiving recovery of overpayment "BASED ON THE FACT THAT I 
EARNED THE MONEY PRIOR TO RECEIPT OF ANY BENEFITS FROM THE 
VETERANS ADMINISTRATION."  He has articulated his argument 
as follows:

IN REPLY TO VA LTR 320/212/gm, THE TWO INCOME 
AMOUNTS IN QUESTION ARE CORRECT, HOWEVER, THEY 
WERE PREVIOUSLY REPORTED AND IN 1999 I WAS 
SENT CORRESPONDENCE FROM THE V.A. STATING ANY 
OVERPAYMENT FROM THOSE INCOMES WOULD BE 
WAIVED.  MY ORIGINAL PENSION CLAIM WAS DENIED 
AND ONLY GRANTED ON APPEAL.  THE AMOUNTS 
REFERENCED IN YOUR LETTER WERE RECEIVED BY ME 
PRIOR TO ME BEING GRANTED ANY BENEFITS AND 
WERE REQUIRED FOR ME TO SURVIVE WHILE MY CLAIM 
WAS BEING PROCESSED.

The Board observes that entitlement to pension benefits was 
initially denied in March 1998 on the basis of medical 
ineligibility.  The veteran filed an NOD to that decision 
signed by the veteran in April 1998, and received by VA in 
July 1998, which stated as follows:

Veteran submits a Notice of Disagreement (NOD) 
your ltr 7 Apr 1998.

Veteran disagrees with denial of pension.

Please obtain medical info from VAOPC - Chatt 
other than results of exam on 9 Mar 98.

Disagreement includes movement of both knees 
does cause pain and left knee swollen.  This 
requires use of heating pad and anti-
inflammatory.

On July 31, 1998, the RO granted the veteran entitlement to 
pension benefits on the basis of medical disability.  An 
award letter was issued in August 1998 advising him that his 
monthly pension amount reflected his report of $0 income from 
any source since January 1998, that his pension award was 
based on his income, and that he held the duty to report any 
changes of income.  The veteran's EVR for the year 1998, 
received in January 1999, did include a conflicting report of 
the veteran's source of $700 in monthly income as well as a 
statement that one of the family members had either worked or 
had been employed in 1998.  A follow-up conversation with the 
veteran's wife on February 4, 1999 clarified that she had 
prepared the EVR and that the "only income" the veteran 
received was approximately $700 from VA benefits.  

The RO first discovered that the veteran received wage and 
unemployment benefits for the year 1998 in February 2001.  
The Board does not find a single letter issued by the RO in 
1999 waiving recovery of an overpayment of pension benefits 
for these sources of income.  It appears highly dubious that 
such a letter would have been generated as the RO did not 
become aware of the sources of income until two years after 
the alleged waiver decision was issued.  The veteran has not 
produced the alleged letter himself, and the Board finds no 
merit to the argument that the issue is res adjudicata as it 
is clear that a waiver decision had never been issued in 
1999.  The presumption of administrative regularity dictates 
that the record would contain such a decision or letter had 
it been generated.  See Saylock v. Derwinski, 3 Vet. App. 
394, 395 (1992).

The Board does note, however, that a March 1998 VA 
examination report included a reference that the veteran 
signed up for unemployment benefits in December 1997.  VA may 
bear a minimal fault for not specifically asking the veteran 
whether his application for unemployment benefits had been 
successful, or by specifically requesting clarification with 
regards to the reference to possible wage income earned in 
1998 as noted in the EVR received in January 1999.  However, 
the RO sent the veteran award letters specifically notifying 
him to report changes of income not known to VA, and the RO's 
February 2000 conversion with the veteran's wife did not 
disclose whether the veteran had received wage or 
unemployment benefits for the year 1998.  Certainly, the 1998 
NOD referenced by the veteran did not contain any language 
placing the RO on notice that additional income had been 
received.  Furthermore, there is no document of record from 
the veteran prior to the February 2001 IVM that he had earned 
a total of $3019 in 1998 of wage and unemployment benefits.

On this record, the Board can find no reasonable argument or 
suggestion that the creation of the debt at issue was the 
sole result of VA administrative error.  See 38 U.S.C.A. 
§ 5112(b)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2003) 
(the effective date of reduction or discontinuance of pension 
by reason of an erroneous award based solely on 
administrative error shall be the date of last payment).  In 
this respect, the veteran was provided the proper 
advisements, and the RO was justified in relying upon the 
veteran's certified statements of income in processing his 
award.  The RO holds minimal fault for not clarifying some 
items of information of record, but the burden was on the 
veteran to disclose his additional income in 1998.  The 
record is clear that the veteran was given proper notice of 
his responsibility, and that he in no way disclosed to the RO 
of having received $3019 in 1998 prior to 2001.  As indicated 
above, the argument that a waiver decision was issued in 1999 
on these sources of income is meritless.  The Board, 
therefore, finds no basis to challenge the validity of the 
debt in this case.  Cf. Jordan v. Brown, 10 Vet. App. 171, 
174 (1997) (claimants professed ignorance of compensation 
award criteria by not reading the materials provided by VA 
was insufficient to allege that an erroneous payment was 
based solely on administrative error by VA).  

The Committee has determined that waiver of recovery is not 
prohibited in this case as the overpayment in pension 
benefits to the veteran was not the result of conduct on his 
part which amounted to "fraud," "misrepresentation of a 
material fact," or "bad faith".  38 U.S.C.A. § 5302(c) 
(West 2002).  The Board has no basis to find otherwise, 
particularly when considering the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).

Accordingly, the veteran's request for waiver will be 
evaluated in light of the principles of "equity and good 
conscience" which are set forth at 38 C.F.R. § 1.965(a).  
See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2003).  

In applying the "equity and good conscience" standard to an 
individual case, several factors are to be considered by the 
decision-maker.  Among these are (1) whether actions of the 
debtor contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his/her detriment due to her reliance upon the 
receipt of VA benefits.  Additionally, the decision-maker 
must conduct a "balancing of the faults," weighing the 
fault of the debtor against any fault attributable to VA.  
38 C.F.R. § 1.963 (2003).

In this case, the Board finds that the actions and inactions 
by the veteran are primarily responsible for the creation of 
this debt.  He referenced to a VA examiner in March 1998 that 
he had applied for unemployment benefits, but he did not 
report this directly to the RO in connection with his 
statements of financial status.  He also submitted an EVR in 
1999 containing equivocal commentary as to whether he had any 
wages in 1998, and his wife's clarifications as to the EVR 
suggested that he had only received VA benefits.  
Nonetheless, the veteran's vague references to possible 
sources of income in 1998 other than VA benefits does not 
absolve himself of his duty to educate himself as to the 
terms and conditions of his pension eligibility.  He was 
notified at the time of his award that his pension award was 
based on his report of $0 wage and other income and that he 
was required to immediately disclose any change in his income 
earning status.  These instructions were clear and easily 
understandable.  Thus, the veteran is primarily at fault for 
the creation of the overpayment by accepting pension benefit 
payments when he knew, or should have known, that his wage 
and unemployment benefits received in 1998 would require a 
downward adjustment of his improved pension benefits.  

The veteran's failure to return these overpaid benefits, for 
which he is not entitled, would constitute an unfair gain to 
him to the detriment of the government.  Also, there is no 
allegation in this case that the veteran assumed financial 
obligations based upon expectation of pension benefits to 
which he believed he was entitled to.  Therefore, there is no 
evidence of detrimental reliance in this case.  

The Board next addresses the question of whether the 
collection of the $3,019 in overpaid pension benefits would 
deprive the veteran of his basic necessities.  According to 
his April 2000 FSR, he has total household monthly income of 
$1,015.  His average monthly expenses for the necessities of 
living, which include his rent, food, utility costs, 
insurance payments and phone service, total $719.  This 
results in a net monthly balance of $296.  VA stands in the 
same possession as his other creditors regarding the monthly 
contracts for his car and television.  The Board finds, 
therefore, that the preponderance of the evidence 
demonstrates that payment of the indebtedness would not 
result in the veteran being unable to provide for life's 
basic necessities; accordingly, economic hardship is not a 
factor in favor of the veteran's claim for waiver.  

It is recognized that a withholding of part of his current 
pension award would be contrary to the purpose of the pension 
program which is to provide assistance to veteran's in 
financial need.  However, this is only one factor in the 
equity and good conscience standard and is outweighed by the 
other factors that must be considered.  In particular, the 
degree of fault on the part of the veteran in creating the 
overpayment and the lack of financial hardship are the 
crucial factors in this case.  This being the case, the Board 
finds VA's recovery of overpaid pension benefits in the 
amount of $3,019.00 would not be against principles of good 
faith and equity.  There is no doubt of material fact to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Waiver of recovery of an improved pension benefits in the 
amount of $3,019.00 is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



